DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 47 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 31, 2022.  Therefore, claims 1, 10-11, 20-34, and 36 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 10-11, 20-34, and 36 depend on claim 1, therefore, are also rejected.
The term “suitable” in claim 1 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term suitable is describing the wavelength and the organic solvent, however, it is unclear as to what makes the wavelength and the solvent suitable for the resin in question.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 28-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (KR 1020130113823).
With regards to claim 1, Kim teaches a photosensitive resin composition (title) that contains a polyamic acid (title) containing two diacrylate groups (page 7), a photoinitiator and organic solvents (page 10).
Kim is silent on the composition being used for vat photopolymerization.  However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.  Therefore, the addition of such statement adds no patentable weight.
With regards to claim 11, Kim teaches the composition to have the following structure:

    PNG
    media_image1.png
    117
    477
    media_image1.png
    Greyscale

(page 7) wherein Z1 and Z2 are the following:

    PNG
    media_image2.png
    54
    428
    media_image2.png
    Greyscale

(page 7).
With regards to claim 20, Kim teaches X1 to be one of the following compounds:

    PNG
    media_image3.png
    180
    235
    media_image3.png
    Greyscale

(page 3).
With regards to claims 28-34, Kim teaches the composition to have the following structure:

    PNG
    media_image1.png
    117
    477
    media_image1.png
    Greyscale

(page 7) wherein Z1 and Z2 are the following:

    PNG
    media_image2.png
    54
    428
    media_image2.png
    Greyscale

(page 7).  Kim teaches X1 to be one of the following compounds:

    PNG
    media_image3.png
    180
    235
    media_image3.png
    Greyscale

(page 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 20-21, 25-27, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 1020130113823) as applied to claim 1 above, and further in view of Hsu et al (2004, Polymer 45, 1101-1109).
With regards to claims 10, 20-21, 25-27, and 36, the disclosure of Kim is adequately set forth in paragraph 7 above and is herein incorporated by reference.
Kim does not teach the compound to have the claimed formula.
Hsu teaches poly(amic esters) (abstract) that has the following structure:

    PNG
    media_image4.png
    289
    644
    media_image4.png
    Greyscale

(page 1103) wherein R is the following:

    PNG
    media_image5.png
    107
    415
    media_image5.png
    Greyscale

(page 1103).  Hsu teaches the motivation for using this compound to be because it has excellent thermal, electrical, and mechanical properties (page 1101) and because the hydroxyl groups render the composition soluble in water before exposure and the acrylate groups render the composition photo-crosslinkable after exposure (page 1102).  Hsu and Kim are analogous in the art of photocurable compositions containing polyamic acid esters having (meth)acrylate curable groups.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention, thereby obtaining the present invention.

Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The art does not teach the claimed compunds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763